DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “discarding the first sub-PDU having the LCID with a reserved value and one or more remaining sub-PDUs located after the first sub-PDU having the LCID with a reserved value in the MAC PDU” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A method, comprising: obtaining a media access control protocol data unit (MAC PDU), wherein the MAC PDU comprises N sub-PDUs, wherein N is a positive integer and each sub-PDU of the N sub-PDUs comprises a logical channel identifier (LCID), parsing the MAC PDU to obtain a first sub-PDU having an LCID with a reserved value, and discarding the first sub-PDU having the LCID with a reserved value and one or more remaining sub-PDUs located after the first sub-PDU having the LCID with a reserved value in the MAC PDU.
2.	Regarding claim 10 – An apparatus, comprising: at least one processor; and a non-transitory memory, coupled to the at least one processor, having processor-executable instructions stored thereon, wherein the at least one processor is configured to execute the processor-executable instructions to cause the apparatus to perform the following: obtaining a media access control protocol data unit (MAC PDU), wherein the MAC PDU comprises N sub-PDUs, wherein N is a positive integer and each sub-PDU of the N sub-PDUs comprises a logical channel identifier (LCID), parsing the MAC PDU to obtain a first sub-PDU having an LCID with a reserved value, and discarding the first sub-PDU having the LCID with a reserved value and one or more remaining sub-PDUs located after the first sub-PDU having the LCID with a reserved value in the MAC PDU.
3.	Regarding claim 21 – A non-transitory computer-readable storage medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed by a processor, facilitate: obtaining a media access control protocol data unit (MAC PDU), wherein the MAC PDU comprises N sub-PDUs, wherein N is a positive integer and each sub-PDU of the N sub- PDUs comprises a logical channel identifier (LCID), parsing the MAC PDU to obtain a first sub-PDU having an LCID with a reserved value, and discarding the first sub-PDU having the LCID with a reserved value and one or more remaining sub-PDUs located after the first sub-PDU having the LCID with a reserved value in the MAC PDU.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter

Claims 1, 3-10, and 12-22 are allowable over the prior art of record.

Conclusion

Claims 1, 3-10, and 12-22 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deenoo et al. (US 2020/0374960 A1) discloses methods and systems for beam recovery and management.
Kim et al. (US 2018/0206213 A1) discloses method and apparatus for processing data in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
24 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465